Cook, J.
Appellants contend that the court of appeals substituted its judgment for that of the common pleas court when it reversed the decision of the common pleas court in this administrative appeal, and that the denial of the accessory use permit for the transitional-housing proposal unconstitutionally infringes appellants’ right to freely exercise their religion. We determine that the court of appeals did not exceed the scope of appellate review under R.C. 2506.04 when it reviewed the decision of the common pleas court in this case. Nevertheless, we differ from the court of appeals because we conclude that the common pleas court did not err when it failed to apply Section 80 to preclude appellants’ proposed use of the former convent. Because we reverse the decision of the court of appeals and reinstate the decision of the common pleas court, we need not- address appellants’ constitutional claims.
*147I
The question at the center of this appeal is whether Section 80’s General Requirements preclude the use of a portion of the former convent as residential apartments. The common pleas court did not address Section 80 in its decision affirming the board’s order, even though Henley expressly raised Section 80 in her fourth assignment of error to that court. The court of appeals did expressly apply Section 80, concluding that even though Beatitude House would qualify as an “accessory use” under the general definition contained in Article I of the zoning ordinance, Section 80’s General Requirements prohibited the use of the former convent as a dwelling due to the property’s location in a residential zone. Appellants here contend that the court of appeals substituted its judgment for that of the common pleas court when it reversed the decision of the common pleas court on this basis. Since the court of appeals did not discuss the standard of review applicable to administrative appeals taken under R.C. 2506.04, we begin our analysis by reviewing that standard.
A. The Limited Standard of Appellate Review in an R.C. 2506.04 Appeal
Construing the language of R.C. 2506.04, we have distinguished the standard of review to be applied by common pleas courts and courts of appeals in R.C. Chapter 2506 administrative appeals. The common pleas court considers the “whole record,” including any new or additional evidence admitted under R.C. 2506.03, and determines whether the administrative order is unconstitutional, illegal, arbitrary, capricious, unreasonable, or unsupported by the preponderance of substantial, reliable, and probative evidence. See Smith v. Granville Twp. Bd. of Trustees (1998), 81 Ohio St.3d 608, 612, 693 N.E.2d 219, 223, citing Dudukovich v. Lorain Metro. Hous. Auth. (1979), 58 Ohio St.2d 202, 206-207, 12 O.O.3d 198, 201-202, 389 N.E.2d 1113, 1116-1117.
The standard of review to be applied by the court of appeals in an R.C. 2506.04 appeal is “more limited in scope.” (Emphasis added.) Kisil v. Sandusky (1984), 12 Ohio St.3d 30, 34, 12 OBR 26, 30, 465 N.E.2d 848, 852. “This statute grants a more limited power to the court of appeals to review the judgment of the common pleas court only on ‘questions of law,’ which does not include the same extensive power to weigh ‘the preponderance of substantial, reliable and probative evidence,’ as is granted to the common pleas court.” Id. at fn. 4. “It is incumbent on the trial court to examine the evidence. Such is not the charge of the appellate court. * * * The fact that the court of appeals, or this court, might have arrived at a different conclusion than the administrative agency is immaterial. Appellate courts must not substitute their judgment for those of an administrative agency or a trial court absent the approved criteria for doing so.” Lorain City School Dist. Bd. of Edn. v. State Emp. Relations Bd. (1988), 40 Ohio St.3d 257, 261, 533 N.E.2d 264, 267.
*148B. The Standard of Review Applied by the Court of Appeals
In their third proposition of law, appellants contend that the court of appeals misapplied the foregoing standards in this administrative appeal. In order to resolve this issue, we must determine what standard of review the court of appeals actually applied. Our inquiry is complicated by the fact that the court of appeals’ opinion lacks any reference to R.C. 2506.04 or to any judicial decisions discussing the proper standard of review in administrative appeals.
Nevertheless, the court of appeals’ opinion focuses on the application of Section 80 to undisputed facts in the record. The application of Section 80 to the facts is a “question of law” — “[a]n issue to be decided by the judge, concerning the application or interpretation of the law.” Black’s Law Dictionary (7 Ed.1999) 1260. That the application of Section 80 to this case involved a consideration of facts or the evidence did not turn this question into a question of fact. O’Day v. Webb (1972), 29 Ohio St.2d 215, 58 O.O.2d 424, 280 N.E.2d 896, paragraph two of the syllabus.
Moreover, Henley’s assignment of error to the court of appeals asserted that the common pleas court had “abuse[d its] discretion” by failing to preclude the proposed use on the basis of Section 80. This court has held that in administrative appeals under R.C. 2506.04, “[w]ithin the ambit of ‘questions of law5 for appellate court review would be abuse of discretion by the common pleas court.” Kisil, supra, at fn. 4. Accordingly, the court of appeals did not exceed the proper scope of review under that statute when it sought to determine whether Section 80 applied to the undisputed facts in the record, or whether the common pleas court abused its discretion by failing to apply Section 80. R.C. 2506.04; see, also, Kisil, supra.
Our conclusion that the court of appeals did not exceed the standard of review under R.C. 2506.04 does not preclude us from reaching a different result than the court of appeals on the issue of whether the common pleas court did, in fact, err by fading to prohibit the Sisters’ proposal on the basis of Section 80. Accord Solid Rock Ministries Internatl. v. Monroe Bd. of Zoning Appeals (June 5, 2000), Butler App. No. CA99-10-170, unreported, 2000 WL 744584 (holding that, although common pleas court applied the proper standard of review to review decisions of zoning boards, common pleas court nevertheless misapplied the law when it found that prior permit issued by board disallowed proposed group home for unwed pregnant teenagers, when prior permit disallowed only schools and the group home was a permitted church use). Because we determine, infra, that Section 80 does not preclude the Sisters’ proposed use of the convent, we conclude that the court of appeals erred when it reversed the decision of the common pleas court on this basis.
*149II
Article I of the Youngstown ordinance, after providing a guide to “Interpretation of Certain Terms and Words,” includes a “List of Definitions.” Section 12.10 of that list provides that an “Accessory Use or Building” is “[a] use customarily incidental and subordinate to the principal use or building and located on the same lot with such principal use or building.”
The court of appeals concluded, and we agree, that “social programs of a church, such as the ones in this case, are accessory uses in that they are customarily incidental to the principal use.” (Emphasis added.) The character of uses and structures that courts have deemed accessory to religious uses has varied widely. See, generally, Annotation, What Constitutes Accessory or Incidental Use of Religious or Educational Property Within Zoning Ordinance (1982), 11 A.L.R. 4th 1084, 1086, citing 2 Anderson, American Law of Zoning 2d, Section 12.26.1 Several courts have specifically permitted residential accommodations in church buildings as accessory uses. See, e.g., St. John’s Evangelical Lutheran Church v. Hoboken (1983), 195 N.J.Super. 414, 479 A.2d 935 (shelter for homeless); Beit Havurah v. Norfolk Zoning Bd. of Appeals (1979), 177 Conn. 440, 418 A.2d 82 (unrestricted overnight accommodations in synagogue). Most recently, the Twelfth District Court of Appeals determined that a home for unwed pregnant teenage girls, which included prenatal care, life skills training, and a spiritual education, was an integral part of a church’s missionary purposes. Solid Rock Ministries Internatl., supra. Based on the foregoing, we agree with the court of appeals that Beatitude House would be “customarily incidental” to the principal use of the diocesan property as a Catholic church and would satisfy Article I’s definition of “Accessory Use or Building.”
Article VII — the article containing Section 80’s Supplemental Regulations— provides a different definition of “Accessory Building” from the one appearing in Article I’s “List of Definitions.” Section 80, entitled “Regulation of Accessory Buildings in Residential Districts,” more specifically provides that “[i]n residential districts, ‘Accessory Building’ means a structure constructed or installed on, above, or below the surface of a parcel, which is located on the same lot as a principal use or structure, and which is subordinate to or serves the principal use or structure, [and] is subordinate in area to the principal use or structure. ‘Accessory Building’ includes any building of a subordinate nature attached to or *150detached from a principal structure or use, including but not limited to sheds, garages and greenhouses.” (Emphasis added.)
After citing Section 80’s definition of “Accessory Building,” the court of appeals seized on the following selected language from Section 80’s “General Requirements” to reverse the decision of the common pleas court and deny the Sisters’ proposed use: “In residential districts, except as otherwise provided in this Ordinance, an accessory building shall be permitted in association with a principal use or structure provided that:
í< * :¡: $
“2. It shall not contain or be used as a dwelling unit.” (Emphasis added.)
Relying on these provisions of the ordinance, the court of appeals came to the following conclusions: “Accessory uses are permitted. These accessory uses may occur in accessory buildings. However, accessory buildings cannot contain dwelling units in any residential district unless the ordinance specifies an exception. * * * Accordingly, * * * St. Brendan’s Church may not allow Beatitude House to remodel its former convent into apartments.”
Implicit in the court of appeals’ syllogism is the view that all separate structures in which accessory uses occur, if located in a residential area, are necessarily “accessory buildings” embraced by Section 80’s prohibition of dwelling units in accessory buildings. We do not share this view, and determine on this question of law that the common pleas court did not err when it failed to apply Section 80 to preclude renovation of the former convent.
For one, Section 80’s definition of “Accessory Building,” unlike the general definition of “Accessory Use or Building” that appears in Article I, expressly refers to “sheds, garages and greenhouses.” This list of structurally similar storage- or workshop-type buildings shows that the drafters of the zoning code had a particular type of structure in mind when they desired to prohibit dwelling units in “accessory buildings” in residential zones. Our conclusion is reinforced by Article Y’s “Schedule of Uses,” which refers to accessory uses “such as garages, greenhouses, or tool shed.” (Emphasis added.) If the drafters had not intended to limit the purview of Section 80 to this type of structure, and wished to render Section 80’s prohibition applicable to all structures in which accessory uses happen to occur, they could easily have done so. But they did not. Instead of referring back to Article I’s general definition of “Accessory Use or Building,” Section 80 limits the reach of its General Requirements by making them applicable to a narrower category of “Accessory Buildings” — a category defined and described with reference to sheds, garages, and greenhouses.
Though the nonexhaustive list of structures in Section 80’s definition of “Accessory Building” is preceded by the phrase “including but not limited to,” the *151canon of ejusdem generis, which has been cited with approval by this court, suggests that the general or unstated terms in the definition should be determined with reference to the terms expressly included. State v. Hooper (1979), 57 Ohio St.2d 87, 89-90, 11 O.O.3d 250, 252, 386 N.E.2d 1348, 1350; see, also, Miller, Pragmatics and the Maxims of Interpretation (1990), 1990 Wis.L.Rev. 1179, 1199— 1200. In Hooper, we noted that the canon of ejusdem generis is particularly applicable to statutory language that must be strictly construed. Hooper, 57 Ohio St.2d at 89, 11 O.O.3d at 251-252, 386 N.E.2d at 1350, fn. 4. Section 80, since it “impose[s] restrictions upon the use, management, control, or alienation of private property,” should be strictly construed. See State ex rel. Moore Oil Co. v. Dauben (1919), 99 Ohio St. 406, 124 N.E. 232, paragraph one of the syllabus. Accordingly, the common pleas court did not err to the prejudice of appellees when it disregarded this regulation aimed at “sheds, garages, and greenhouses” in the context of this case.
Furthermore, the court of appeals cited only the second of Section 80’s five enumerated General Requirements to support its reversal of the common pleas court. The four General Requirements that the court of appeals omitted from its analysis support appellants’ view that Section 80’s prohibitions apply to small, shed-like structures:
“1. The total area occupied by accessory buildings shall not exceed * * * thirty-five percent of the gross floor area of the principal structure or * * * 770 square feet. One shed, not to exceed 120 square feet, shall be permitted in excess of the above area limits.
“3. It shall not exceed eighteen (18) feet at the highest point, and the side walls shall not exceed 12 feet in height.
“4. It shall meet all yard requirements of this zoning ordinance.
“5. If not located in the rear yard, it shall be an integral part of the principal building to which it is accessory.” (Emphasis added.)
Courts are to read words and phrases in context. See R.C. 1.42. When the phrase “it shall not contain or be used as a dwelling unit” is read in its proper context, that context — like the canon of ejusdem generis — only reinforces our conclusion that Section 80’s General Requirements apply to structures in residential zones resembling those specifically enumerated in Section 80’s Definition of “Accessory Building,” and not to the former convent at issue in this case.
The court of appeals stated that it resisted Beatitude House’s invitation to “interpret the ordinance instead of simply applying it.” But in order to apply Section 80 to the convent here, or to determine that the common pleas court abused its discretion by failing to apply it, the court of appeals necessarily *152interpreted Section 80 broadly, so that the prohibitions contained in its General Requirements would embrace a structure completely unlike those listed in Section 80’s definition of “Accessory Building.” Because zoning ordinances deprive property owners of certain uses of their property, however, they will not be extended to include limitations by implication. Van Camp v. Riley (1984), 16 Ohio App.3d 457, 16 OBR 539, 476 N.E.2d 1078. See, also, Univ. Circle, Inc. v. Cleveland (1978), 56 Ohio St.2d 180, 184, 10 O.O.3d 346, 348, 383 N.E.2d 139, 141; Dauben, supra, 99 Ohio St. 406, 124 N.E. 232, paragraph one of the syllabus; 3 Anderson, American Law of Zoning 3d (1986) 7-8, Section 16.02.
Section 80’s General Requirements, though they apply to the residential zone in which the former convent is located, prohibit dwelling units in sheds, garages, greenhouses, or other similar structures. The common pleas court did not err to the prejudice of appellees when it failed to apply Section 80 to prevent the Sisters from realizing their transitional-housing proposal at the former convent — a proposal that the board approved as a permissible accessory use.
In their first and second propositions of law, appellants submit that when the court of appeals reversed the decision of the common pleas court and denied the accessory use permit, this infringed appellants’ right to freely exercise their religion — a right independently guaranteed by the First Amendment to the United States Constitution and Section 7, Article I of the Ohio Constitution. Due to our disposition of appellants’ third proposition of law, appellants’ constitutional claims are moot.
For the foregoing reasons, we reverse the judgment of the court of appeals and reinstate the decision of the trial court.

Judgment reversed.

Moyer, C.J., Douglas, Resnigk and Pfeifer, JJ., concur.
F.E. Sweeney and Lundberg Stratton, JJ., dissent.

. Permissible accessory uses have ranged from activities buildings (Elkhart Cty. Bd. of Zoning Appeals v. New Testament Bible Church, Inc. [Ind.App.1980], 411 N.E.2d 681) to playgrounds (Cash v. Brookshire United Methodist Church [1988], 61 Ohio App.3d 576, 573 N.E.2d 692; Siegert v. Luney [1985], 111 A.D.2d 854, 491 N.Y.S.2d 15), to parking lots (Diocese of Rochester v. Planning Bd. of Brighton [1956], 1 N.Y.2d 508, 154 N.Y.S.2d 849, 136 N.E.2d 827).